Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2017

                                      No. 04-17-00618-CV

                               Dina P. CISNEROS-BONNETTE,
                                           Appellant

                                                 v.

                                   Emcel P. BONNETTE, Jr.,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-11830
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
         On October 16, 2017, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed. It is therefore ORDERED that this appeal
is retained on the docket of this court.

        The reporter’s record were originally due on October 11, 2017. On October 16, 2017, the
court reporter filed a letter stating the reporter’s record has not been filed because appellant
failed to designate a record.

       If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than November 13, 2017, that a reporter’s record
be prepared and (2) designate in writing, no later than November 13, 2017, the exhibits and those
portions of the record to be included in the reporter’s record. Id. The appellant is hereby
ORDERED to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this
court no later than November 13, 2017.

        It is also ORDERED that appellant provide written proof to this court no later than
November 13, 2017 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to provide such written proof within the time provided, appellant’s brief
will be due within thirty (30) days from the date of this order, and the court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court